Title: James Madison to Thomas Jefferson Randolph, 9 January 1828
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dear Sir.
                            
                            
                                
                                    
                                
                                 Jany 9. 1828
                            
                        

                        I recd. on the 5th. instant yours of Decr 29. and enclose the requested paper, which tho’ it can not reach
                            you till monday next will I hope be in time for your purpose.
                        If I have not correctly seized your descriptive references to the several contents of the vols. to be added
                            to the Memoirs, so as to make the preface fit them, you will make the necessary change in it and I beg you to be equally
                            unscrupulous in changes of every sort that your judgment may suggest. You will observe that I have penned a few lines to
                            be omitted, or inserted with your amendments, for a concluding as may be thought proper.
                        Mr. Trist mentioned to me the circumstance of a title page. We concurred in proposing the following for your
                            consideration.
                        "Memoir, Correspondence and Miscellanies from the papers of Tho. Jefferson, published by Tho. J. Randolph.
                        For the back of the Volumes, the simple label of "Writings of Thomas Jefferson"—is for your consideration.
                        I take for granted that the Copy right will be secured in due time.
                        
                            
                                
                            
                        
                    